Citation Nr: 1722092	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-33 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a dependency allowance for the Veteran's dependent spouse.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for tinnitus. 

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for sleep apnea. 

4.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hiatal hernia and gastroesophageal reflux disorder (GERD).

5.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for right carpal tunnel syndrome (claimed as right hand condition).

6.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right ulnar nerve injury (claimed as right elbow condition).

7.  Entitlement to service connection for a bilateral hearing loss disability.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to an increased rating greater than 30 percent for reflex sympathetic dystrophy, left upper extremity, left upper back, left anterior chest, status post left dorsal sympathectomy and stellate ganglion ablation, with reduced sweating ability and left ulnar nerve lesion.

10.  Entitlement to an increased rating greater than 10 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from November 1985 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) from December 2011, February 2014, and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, as well as a December 2012 administrative decision from the same RO. 

As to the Veteran's new and material evidence claims, in several instances the RO has reopened the claim and denied the claim on the merits.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2016 travel board hearing.  A transcript of the proceeding has been associated with the Veteran's electronic claims file.  During the Board hearing, the Veteran's representative specifically stated that the Veteran would waive initial consideration by the Agency of Original Jurisdiction (AOJ) of any additional evidence submitted.  As such, there is no prejudice to the Veteran in consideration of the evidence by the Board in the first instance.  In any case, the new evidence relates to the claim for dependency benefits for the Veteran's spouse, which is granted herein.  As such, the Board concludes that it may proceed with adjudication of the issues on appeal.

The Board notes that during the July 2016 Board hearing the Veteran testified regarding the issue of entitlement to an increased rating for Horner's syndrome with lagophthalmos and constriction of the left pupil.  That issue was finally adjudicated in a prior November 2010 Board decision.  Subsequently, the Veteran filed a claim for increased rating in April 2012 and the claim was denied in an April 2013 rating decision.  The Veteran did not file a timely notice of disagreement, no Statement of the Case addressing this issue was issued, the Veteran did not file a substantive appeal for this issue, and the issue was not certified to the Board.  As such, the Board finds that the issue is not in appellate status.  To the extent that the Veteran's testimony at the Board hearing reflected a desire to file a claim for increased rating, the Veteran is encouraged to do so with the assistance of his representative.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an increased rating for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The State of Montana recognizes common law marriages. 

2.  The Veteran and K.M.V. entered into a common law marriage multiple years prior to applying for dependency benefits and that marriage continues to the present.  

3.  An unappealed February 2012 rating decision denied entitlement to service connection for tinnitus. 
 
4.  Evidence received since the February 2012 rating decision is relevant and probative as to the tinnitus claim.

5.  An unappealed April 2011 rating decision denied entitlement to service connection for sleep apnea.

6.  Evidence received since the April 2011 rating decision is cumulative with respect to the sleep apnea claim.

7.  A November 2010 Board decision denied entitlement to service connection for hiatal hernia and GERD.

8.  Evidence received since the November 2010 Board decision is cumulative with respect to the hiatal hernia and GERD claim.

9.  An unappealed July 2009 rating decision denied entitlement to service connection for right carpal tunnel syndrome (claimed as right hand condition).

10.  Evidence received since the July 2009 rating decision is cumulative with respect to the right carpal tunnel syndrome claim.

11.  An unappealed May 2009 rating decision denied entitlement to service connection for a right ulnar nerve injury (claimed as right elbow condition).

12.  Evidence received since the May 2009 rating decision is cumulative with respect to the right ulnar nerve injury claim.

13.  A bilateral hearing loss disability was not manifest in service, an organic disease of the nervous system was not manifest within one year of service, and there was no link between the hearing loss disability and active service.

14.  A tinnitus disability was not manifest in service, an organic disease of the nervous system was not manifest within one year of service, and there was no link between the tinnitus disability and active service.

15.  Reflex sympathetic dystrophy of the left upper extremity, upper back, and anterior chest, status-post left dorsal sympathectomy and stellate ganglion ablation with reduced sweating ability has been productive of incomplete paralysis of all radicular group peripheral nerves of the left upper extremity, sensory defects, mild weakness and atrophy, decreased fine motor control, grip problems, and minor limitation of movement.


CONCLUSIONS OF LAW

1.  The criteria for a dependency allowance for the Veteran's dependent spouse, K.M.V., have been met.  38 U.S.C.A. § 103(c), 5112 (West 2014); 38 C.F.R. §§ 3.1(j), 3.204, 3.205 (2016); VA Adjudication Procedures Manual M21-1, Part III, Subpart iii, Chapter 5, Sections B and C.

2.  The February 2012 rating decision that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 
 
3.  Evidence received since the February 2012 rating decision in relation to the Veteran's claim for entitlement to service connection for tinnitus is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The April 2011 rating decision that denied entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 
 
5.  Evidence received since the April 2011 rating decision in relation to the Veteran's claim for entitlement to service connection for sleep apnea is not new and material, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The November 2010 Board decision that denied entitlement to service connection for hiatal hernia and GERD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).

7.  Evidence received since the November 2010 Board decision in relation to the Veteran's claim for entitlement to service connection for hiatal hernia and GERD is not new and material, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

8.  The July 2009 rating decision that denied entitlement to service connection for right carpal tunnel syndrome (claimed as right hand condition) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

9.  Evidence received since the July 2009 rating decision in relation to the Veteran's claim for entitlement to service connection for right carpal tunnel syndrome is not new and material, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

10.  The May 2009 rating decision that denied entitlement to service connection for a right ulnar nerve injury (claimed as right elbow condition) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

11.  Evidence received since the May 2009 rating decision in relation to the Veteran's claim for entitlement to service connection for right ulnar nerve injury is not new and material, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

12.  A bilateral hearing loss disability was not incurred in service, is not otherwise related to service, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

13.  A tinnitus disability was not incurred in service, is not otherwise related to service, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

14.  The criteria for a disability rating greater than 30 percent for reflex sympathetic dystrophy of the left upper extremity, upper back, and anterior chest, status-post left dorsal sympathectomy and stellate ganglion ablation with reduced sweating ability have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014);
38 C.F.R. § 3.102, 3.159, 3.321, 4.40, 4.45, 4.124a, Diagnostic Code (DC) 8513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in September 2011, October 2011, September 2012, January 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA's Office of General Counsel (OGC) has concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a petition to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements found insufficient in the prior denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  Thus, the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Id.  That said, the OGC opinion did conclude that VA was required to provide notice "to explain what 'new and material evidence' means."  Id. (quoting Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012)).  The January 2014 letter to the Veteran included the necessary information.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The VLJ specifically discussed potential evidence that would support the Veteran's claim and held the record open to allow the Veteran time to obtain and submit such evidence.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. §  3.103 (2016).

In addition, neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Spousal Dependency Allowance

For purposes of establishing entitlement to VA benefits, "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decrees.  38 C.F.R. § 3.205.

In addition, VA will accept the written statement of a claimant as proof of dissolution of a marriage, for purposes of determining entitlement to benefits, provided that the statement contains: the date (month and year) and place of the event and the full name and relationship of the other person to the claimant.  38 C.F.R. § 3.204(a)(1); see also, VA Adjudication Procedures Manual M21-1, Part III, Subpart iii, Chapter 5, Section B.a.  Other evidence is required under certain circumstances such as where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2).

In this case, the Veteran contends that he has a current marriage to K.M.V. through common law.  The couple has been together for over 10 years.  The laws of Montana concerning common law marriage state that it is "an equitable doctrine used to ensure people are treated fairly once a relationship ends. Under [Montana's] common law, such a marriage is established when a couple: 1) is competent to enter into a marriage, 2) mutually consents and agrees to a common law marriage, and 3) cohabits and is reputed in the community to be husband and wife."  See Matter of Estate of Hunsaker, 291 Mont. 412 (1998).  That said, the evidence must be looked at in its entirety before a common law marriage will be deemed valid.  Matter of Estate of McClelland, 168 Mont. 160 (1975).

In his original claim for VA compensation benefits in May 1993, the Veteran indicated that he had been married to S.J.H. since March [REDACTED], 1990.  In January 1994 correspondence, the Veteran notified VA that effective August 14, 1993, he had divorced S.J.H.  Court documents demonstrating dissolution of the marriage are of record.  

In March 1994, the Veteran indicated that he had married L.K.B. on March [REDACTED], 1994.  Court documents demonstrating dissolution of the marriage are of record, dated May 3, 1996.  The couple remarried on December [REDACTED], 1996.  Court documents demonstrating dissolution of the second marriage are of record, effective November 17, 1999.

In a July 2009 Declaration of Status of Dependents, the Veteran listed K.M.V. as his spouse, with a date of marriage as April [REDACTED], 2007.  The document listed a prior marriage for K.M.V. in 1986 and a divorce in 1990.  In January 2010, the Veteran continued to list K.M.V. as his spouse.  In a February 2010 letter, the RO denied dependency for K.M.V. because the Veteran did not provide required information.  

In a May 2012 statement, the Veteran stated for the first time that he and K.M.V. had a common law marriage.  The couple had purchased two homes together and four different vehicles.  She was on the Veteran's health insurance.

A statement received by VA in 2012 from K.M.V.'s son indicated that she and the Veteran had been together since August 2002 and resided together since that time.  They had purchased multiple homes and vehicles together and the individual considered the Veteran his step-father.

An October 2012 statement from the Veteran's friend  noted that he had known the Veteran for years and saw him on a weekly basis.  He indicated that he had heard the Veteran refer to K.M.V. as his wife and the friend considered the couple to be husband and wife because they had lived together for 10 years.  

An October 2012 Statement of Marital Relationship indicated that at the time they began living together they defined their relationship as "Partners."  In addition to her relationship ending in divorce (outlined above), K.M.V. had a subsequent relationship with one child, but she had not married that individual.

A March 2013 Supporting Statement Regarding Marriage from a friend stated that the Veteran had referred to K.M.V. as his wife "on a daily basis when they are seen together or apart" and that the couple had been together since August 2002.  

In support of his claim, the Veteran submitted a 2015 income tax statement from K.M.V., which she filed separately from the Veteran but in which she described herself as married and listed the Veteran as her spouse.

In August 2016, the Veteran submitted an April 1989 divorce decree from the State of Georgia for K.M.V. and her first husband.

In a September 2016 filing, the Veteran described himself and K.M.V. as having been married as of April 2002 on a common law basis.

Thus, the Veteran and K.M.V. appear to have fully satisfied the second and third elements necessary for a common law marriage.  Namely, they have agreed to a common law marriage, have cohabitated, and have held themselves out to the community / are reputed in the community as being husband and wife.  The foregoing is evident based on the statements received from the two regarding cohabitation, from friends and family, and from K.M.V.'s tax filing.  The precise date on which they entered into this common law marriage is unclear from the record, but appears to have been at some time between 2002 and 2007.  The Board notes that the RO has continued to deny the claim because there were some apparent discrepancies in the filings regarding the dates of certain prior marriages and the absence of a divorce decree from K.M.V.'s first and only other marriage.  Subsequent to the July 2016 Board hearing the Veteran submitted that divorce decree.  In addition, the Board notes that the record includes divorce decrees from the Veteran's three prior marriages.  As such, the Veteran and K.M.V. appear to meet the first requirement for a common law marriage in Montana, as they are competent and have the legal capacity to enter into the marriage.  

In light of the foregoing, the Board finds that the Veteran is entitled to a dependency allowance for his current dependent spouse, K.M.V.  The Veteran's claim for a spousal dependency allowance, therefore, is granted.

New and Material Evidence

The Veteran claims that he has tinnitus, sleep apnea, a stomach disorder (including hiatal hernia and GERD), right elbow, and right hand / wrist disabilities due to service and/or a service-connected disability.    

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2016).

The Veteran was denied entitlement to service connection for a right ulnar nerve injury (claimed as right elbow condition) in a May 2009 rating decision.  The Veteran was denied entitlement to service connection for right carpal tunnel syndrome (claimed as right hand condition) in a July 2009 rating decision.  The Veteran was denied entitlement to service connection for sleep apnea in an April 2011 rating decision.  The Veteran was denied entitlement to service connection for tinnitus in a February 2012 rating decision.  The Veteran did not appeal the above denials by submitting a timely NOD or other indication of disagreement with the rating decision within one year.  The denial of his claims consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2016).

As to the hiatal hernia / GERD claim, in a November 2010 determination the Board denied the claim.  The Veteran failed to appeal the determination to the Court of Appeals for Veterans Claims (Court) and the denial became final.  See 38 C.F.R. §  20.1100 (2016).

As a result, the claims of entitlement to service connection may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Tinnitus

Again, the Veteran claims he incurred a tinnitus disability as a result of his active service.  

The Veteran's service treatment records include a July 1985 Report of Medical Examination prior to enlistment that included normal examination of the ears.  In a contemporaneous Report of Medical History, the Veteran denied a history of ear trouble.  

After service, an October 1993 VA general medical examination included the Veteran's denial of any ear problems.  

During a June 2000 VA treatment visit the Veteran denied hearing impairment, tinnitus, or other condition of the ears.  

The Veteran was afforded a VA audiological examination in September 2011.  At that time, the Veteran reported tinnitus that had been present for many years.  The Veteran was not certain as to the date of onset.  The examiner noted review of the claims file.  The examiner concluded that the Veteran had a clinical diagnosis of hearing loss and the tinnitus was at least as likely as not a symptom associated with the hearing loss.  A January 2012 VA examination report by the same audiologist reiterated essentially the same information and reached the same conclusion as to etiology.

The Veteran's initial claim for entitlement to service connection for tinnitus was received in January 2012.  The claim was denied in a February 2012 rating decision, as the evidence submitted did not show that the condition either occurred in or was caused by service, or that it was due to in-service noise exposure.  The Board finds that the evidence submitted since the February 2012 rating decision is relevant and probative, as such, the claim is reopened.  

In that regard, during his July 2016 Board hearing, the Veteran testified that during service he noticed the ringing constantly.  He asserted that he sought treatment on one occasion during service for the ringing in his ears.  Thus, there now is evidence of a continuity of tinnitus from service.  At the time of the original denial, the Veteran stated that he had been experiencing tinnitus for a long time, but did not specifically relate onset to service.

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above evidence suggests a possible link between in-service noise exposure and the Veteran's tinnitus disability.  The evidence is new and material.

Having reopened the tinnitus claim, the Board will evaluate below the claim on the merits.

Sleep Apnea

The Veteran claims he incurred a sleep disorder, specifically sleep apnea, during his active service.  Moreover, as part of his claim to reopen he has contended that his currently diagnosed sleep apnea was caused or aggravated by his service-connected disabilities.  Specifically, he argues that the pain from his service-connected disabilities and his service-connected psychiatric disorder affect his sleep and caused or aggravated his sleep apnea.

In this case, the original April 2011 rating decision considered the Veteran's claim only on a direct basis.  New and material evidence, however, is also necessary to reopen a claim for the same benefit asserted under a different theory of entitlement, so the mere fact that a veteran alleges different theories of entitlement, from those previously alleged, does not obviate the need to have new and material evidence to reopen his or her claim.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008); see also Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  

The Veteran's service treatment records include a July 1985 Report of Medical Examination prior to enlistment that included normal examination of the respiratory system.  In a contemporaneous Report of Medical History, the Veteran denied a history of frequent trouble sleeping.  The service treatment records do not otherwise include complaints of or treatment for symptoms related to sleep apnea.

A May 2010 VA treatment record noted complaints of severe snoring, frequent awakenings, chronic headaches, insomnia, excessive daytime sleepiness, and drowsy driving.  Sleep was nonrestorative.  A sleep study showed mild sleep apnea.  The record did not include a statement as to the timing of onset of the symptoms.

The Veteran originally filed a claim for entitlement to service connection for sleep apnea in March 2011 and the claim was denied in an April 2011 rating decision, as the evidence showed no relationship between the current sleep apnea and any event or injury in service.

The Veteran requested that the claim be reopened in a May 2013 submission.  The Board finds that the evidence submitted since the April 2011 rating decision is cumulative, the claim is not reopened.

The Veteran was afforded a VA examination for the sleep apnea claim in October 2014.  The examiner noted review of the claims file and the diagnosis of obstructive sleep apnea.  The Veteran indicated his belief that his sleep apnea was related to his service-connected psychiatric disorder.  At the time of examination, the Veteran indicated that he was unsure what caused his sleep apnea, but felt that the pain related to his service-connected disabilities, as well as his depression, could contribute to the sleep apnea.  The Veteran did not report that any medical professional had expressed an opinion as to the claimed link between the service-connected disabilities and his sleep apnea.  Following examination, the examiner concluded that the Veteran's sleep apnea was not caused or aggravated by a psychiatric disorder.  The rationale was that the sleep apnea was a mechanical problem of the upper airway and unrelated to a mental health disorder.  In addition, there was no evidence of a worsening of the condition since initial diagnosis that could be attributed to any psychiatric disorder.  

During his July 2016 Board hearing, the Veteran noted that he had been diagnosed with sleep apnea following a sleep study several years previously.  He believed that the sleep apnea was related to his service-connected disabilities because the pain and other symptoms caused him to wake up at night.  The Veteran was unsure whether the pain and other symptoms could cause him to stop breathing during sleep.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above evidence is not new and material; rather the evidence is cumulative.  There is no new evidence suggesting in-service onset of the Veteran's sleep apnea or symptoms that ultimately were diagnosed as sleep apnea.  As to the current contention that the sleep apnea was caused or aggravated by the pain associated with the left reflex sympathetic dystrophy and symptoms related to the service-connected depressive disorder, the Veteran indicates that the foregoing affect his ability to fall asleep and/or cause him to awaken from sleep.  These contentions address sleep problems, but not the sleep apnea disability (i.e. stopping breathing while asleep).  The Veteran has advanced no opinion as to how or why the service-connected disabilities have affected the sleep apnea disability specifically.  The only new medical evidence addressing such a relationship is negative in nature.  A new theory, without more, does not rise to the level of new and material evidence.  

The Court, in Shade, has established that there is a low bar to reopening a claim.  However, that low bar is not met in this case.  We again note that a potential evidentiary defect was noted during the hearing and the Veteran was provided an opportunity to submit additional evidence.  In the absence of new and material evidence, the application to reopen the sleep apnea claim is denied. 


Hiatal Hernia / GERD

The Veteran argues that his hiatal hernia / GERD were caused or aggravated by medication that he has been taking over the decades for the pain associated with his service-connected disabilities, mostly notably the left reflex sympathetic dystrophy.

The Veteran's service treatment records include a July 1985 Report of Medical Examination prior to enlistment that included normal examinations of the throat and abdomen.  In a contemporaneous Report of Medical History, the Veteran denied a history of frequent indigestion or stomach trouble.  In November 1992, the Veteran's throat was normal and he denied any history of frequent indigestion, stomach, or intestinal trouble.

After service, an October 1993 VA general medical examination included the Veteran's denial of any throat or abdomen problems and there was no evidence of hernia.  In June 2000, the Veteran reported occasional heartburn seemingly related to spicy foods, which went away without treatment.  The treatment provider discussed with the Veteran that continued tobacco use could affect his GERD, but the Veteran indicated no plans to change his behavior.  At that time, the record noted that the gastrointestinal history was negative for hiatal hernia or peptic ulcer disease.

A January 2005 VA treatment record noted a history of GERD with recent recurrent symptoms.  In May 2005, the Veteran submitted his original claim for entitlement to service connection for a stomach condition as secondary to medications for his service-connected left upper extremity disability.  

The Veteran was afforded a VA examination for his GERD / hiatal hernia claim in September 2005.  At that time, the Veteran stated that he believed his GERD started in 1999 or 2000, but later in the same visit changed his story to onset in 1990.  He reported that he vomited once or twice per week, despite taking omeprazole.  At that time, the Veteran denied a known history of hiatal hernia.  The Veteran indicated his belief that his GERD was the result of pain medication for his left arm pain.  He was unsure specifically which medication was causing the problem, but stated that he had been told this was so by another provider.  The examiner noted that VA treatment records first documented stomach problems in 2000, at which time they were noted to be mild and associated with spicy foods.  In 2000 at the time of that treatment visit the only medications were Vitamin B-12 and an "herbal boost."  He was not on NSAIDS at that time.  Instead, the Veteran started pain medication following his 2001 motor vehicle accident, although he had not been prescribed NSAIDS since 2003 and, in total, had only two brief trials with such medications, yet he reported that his GERD was continuing to worsen.  The other medications for which the Veteran had a prescription were not known to cause or increase GERD symptoms.  As such, it was less likely than not that the NSAIDS or other medication had permanently worsened the Veteran's GERD.  

In August 2007, the Veteran was afforded another VA examination for his GERD.  The Veteran reported the onset of GERD symptoms about 20 years previously.  He had nausea and even dry heaves in the morning that were relieved by taking omeprazole.  The examiner indicated that the Veteran's history of nausea and vomiting "may be partly or wholly due to narcotic and nsaid use; I cannot without speculation determine to what extent these [symptoms] are due to GERD or to what extent due to chronic medication use."  That said, the examiner concluded that as the onset of GERD symptoms preceded the onset of the Veteran's left upper extremity symptoms that it was unlikely that the GERD was secondary to or aggravated by the medications prescribed for the chronic service-connected upper extremity pain.  

In an April 2008 statement, the Veteran stated that he had been having stomach problems for 15 years.  From 1988 or 1989 he had been taking ibuprofen and Motrin for the left upper extremity pain and he had not been told by treatment professionals in service or at VA after service that these medications could cause stomach problems.  

In his August 2008 substantive appeal, the Veteran reiterated his belief that pain medication had caused his current stomach problems.  He also stated that "I also had a test done at Fort Harrison and the Doctor informed me that my stomach problem was caused by my medication."  He believed the problem had started in the early 1990s.  

In May 2009, the Veteran underwent yet another VA examination for his GERD.  The Veteran claimed onset of GERD symptoms in 1988, specifically heartburn, indigestion, and reflux.  There was some regurgitation and vomiting once or twice per week, but no nausea.  The examiner noted, however, that the Veteran had denied symptoms of indigestion in 1990 and 1992, with the first documentation of symptoms in June 2000.  The report observed that the Veteran was prescribed Tylenol #3, flexerol, and NSAIDS following his 2001 motor vehicle accident.  Following examination, the examiner opined that the medications prescribed for the reflex sympathetic dystrophy did not cause, permanently or abnormally worsen to an unexpected degree the severity of the current acute gastritis or GERD.  The extensive rationale discussed how GERD generally was due to the lower esophageal sphincter relaxing and allowing backflow of stomach acid into the esophagus.  Prescription and over-the-counter medication would not cause reflux disease (or everyone taking such medication would have it).  The Veteran's acute gastritis could have been caused by medications, alcohol, consuming corrosive substances, physiological stress, or infections.  Some medications could aggravate gastric mucosa, but the side effects of the medication would cease once the medication was discontinued.  In this case, the Veteran had not been prescribed NSAIDS since April 2006.  Other mucosal aggravating factors included alcohol, tobacco abuse, and certain foods.  The Veteran had a long history of using chewing tobacco, which was known to aggravate the stomach.  Based on the foregoing factors, the examiner reached the conclusion outlined above.

In a June 2009 statement, the Veteran claimed that his stomach problems were caused by the medications that he was taking.  He also stated, "I have asked several Doctors and they have all informed me that the medication that I take is and will always be a big problem with my stomach."

A November 2009 VA treatment record stated, in relevant part, "Naproxen aggravates dyspepsia & GERD; Protonix isn't controlling it."  In addition, a December 2009 treatment record included a recommendation that the Veteran discontinue the use of anti-inflammatory medication "since this was disturbing his stomach too much."

During his June 2010 Board hearing, the Veteran stated that he began to experience GERD symptoms while in service after taking medication for reflex sympathetic dystrophy.  He asserted that a doctor at the time told him that stomach problems were a side effect of taking heavy doses of Motrin and ibuprofen.  The doctor told him to take Tums and drink milk to calm the stomach and avoid acidic food and drink.  He continued to have problems after service and was given the same advice as to treatment.  The Veteran contended that at the time of his initial diagnosis of GERD and hiatal hernia that he was told by the treatment provider that if he were not taking his currently prescribed medication that his stomach would be fine.  

The Veteran filed his original claim in May 2005, which was denied in a November 2005 rating decision because the evidence did not show that the Veteran incurred the condition as a result of medications taken for the service-connected left upper extremity disability or otherwise due to medication prescribed by VA or that it was permanently worsened by the same.
	
In March 2007, the Veteran filed a petition to reopen the GERD / hiatal hernia claim and the RO denied the petition in an October 2007 rating decision.  The Veteran appealed the decision all the way to the Board.  In a November 2010 decision the Board determined that new and material evidence had not been submitted and the claim was not reopened, as the evidence added since the initial November 2005 rating decision did not relate to an unestablished fact necessary to substantiate the claim.

In May 2013, the Veteran submitted a petition to reopen the claim.  The Board finds that the evidence submitted since the November 2010 Board decision is cumulative, the claim is not reopened.

The Veteran was afforded a VA examination for his GERD / hiatal hernia claim in October 2014.  The examiner noted review of the claims file and a diagnosis of GERD / hiatal hernia.  The Veteran clarified that his claim was based on his belief that his stomach problems were related to medication (to include Motrin and Tylenol) he had been prescribed for his service-connected disabilities.  Following examination, the examiner concluded that there was no objective clinical evidence to support the Veteran's assertion that his GERD / hiatal hernia had been caused or aggravated by medication taken for his service-connected disabilities.  The rationale noted that the primary event in the pathogenesis of GERD was the movement of gastric juice from the stomach into the esophagus and was caused by one of three factors (and in turn caused the hiatal hernia), none of which was related to the medication the Veteran was currently or had been taking.  There was no medically plausible suggestion of a link between the GERD / hiatal hernia and a psychiatric disorder.  

During his July 2016 Board hearing, the Veteran testified that it felt as though he had experienced associated symptoms "forever."  He remembered that the symptoms started after he began taking pain medication for his service-connected disabilities.  The Veteran believed that his 25 or more years of taking pain medication for his service-connected disabilities had affected his stomach.  He thought that a VA physician had told him that the medication very well could have caused the problems the Veteran was having with his stomach.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above evidence is not new and material; rather the evidence is cumulative.  There is no new evidence suggesting in-service onset of the Veteran's GERD / hiatal hernia or symptoms that ultimately were diagnosed as either of the foregoing.  As to whether the problems were caused or aggravated by NSAIDs and other medication for the Veteran's left reflex sympathetic dystrophy or other service-connected disabilities, the evidence is entirely cumulative.  At the time of the prior Board decision there was the Veteran's lay contentions of such a relationship and his assertions that he had been told by VA and other medical professionals that there was or could be a relationship between the medication and the GERD / hiatal hernia.  The new evidence is simply a reassertion of that evidence.  In addition, the new VA examination report specifically concluded that medication did not cause or aggravate the GERD / hiatal hernia.  The Veteran has advanced no opinion as to how or why the service-connected disabilities or medication therefore have affected the GERD / hiatal hernia.    

The Court, in Shade, has established that there is a low bar to reopening a claim.  However, that low bar is not met in this case.  We again note that a potential evidentiary defect was noted during the hearing and the Veteran was provided an opportunity to submit additional evidence.  In the absence of new and material evidence, the application to reopen the GERD / hiatal hernia claim is denied.

Right Elbow and Hand / Wrist

The Veteran argues that his right elbow and right hand / wrist disabilities are an extension of his left upper extremity reflex sympathetic dystrophy and/or were caused or aggravated by that disability or the also service-connected right wrist fracture and residuals.  In that regard, the Board recognizes that the Veteran already is service connected for residuals of a right wrist fracture, but he asserts that the disability on appeal is separate and distinct from the service-connected disability.  The Veteran also had raised a claim for service connection for the entire right upper extremity, but that claim was denied in a June 2015 rating decision and he did not submit a timely notice of disagreement or otherwise note disagreement with that determination within the relevant appellate time period and, as such, consideration will be limited to the right wrist / hand and elbow.

The Veteran's service treatment records include a July 1985 Report of Medical Examination prior to enlistment that included normal examination of the upper extremities.  In a contemporaneous Report of Medical History, the Veteran denied a history of problems involving the upper extremities.  In August 1988, the Veteran complained of pain and swelling in the right thumb and wrist after falling 3 days previously.  X-rays showed irregularity of the right radius styloid process and he was diagnosed with a fractured wrist.  In January 1992, the Veteran had some numbness, discoloration, and swelling in both hands and forearms, with the right being greater than the left.  The Veteran had been told that his symptoms could be indicative of sympathetic muscular dystrophy.  

After service, an October 1993 VA general medical examination included an examination of the left upper extremity, but there was no discussion regarding the right upper extremity.  

In May 2001, the Veteran was involved in a rollover motor vehicle accident where was not wearing his seat belt and incurred multiple thoracic compression fractures.  At that time, the Veteran reported multiple right hand injuries from past motorcycle accidents and karate.  

A June 2005 VA physical therapy consultation included the Veteran's report that while playing basketball he felt his right shoulder pop and felt a bump in the right shoulder area.  He was experiencing pain in the upper thoracic and lower cervical region.  He also had some radiculopathy to the small finger and ring finger of the right hand.  All these symptoms had started around the time that he felt his right shoulder pop.  

During an April 2007 VA examination for the left upper extremity, the Veteran reported problems with right shoulder pain and swelling for the previous 5 or so years.  The pain had been more severe in the last year.  Similarly, during a May 2008 VA examination for the left upper extremity the Veteran described a constant ache in the right shoulder that had started several years previously.  X-rays showed degenerative changes and calcific tendonitis.  During a December 2008 VA examination the Veteran reiterated ongoing right shoulder problems.  Based on examination findings, the examiner concluded that the right shoulder problems were not related to the service-connected reflex sympathetic dystrophy.

In his original claim for entitlement to service connection for the right elbow, in February 2009, the Veteran stated that the right elbow problems were caused by his in-service right wrist fracture.  In a March 2009 statement, the Veteran indicated that his right elbow problems had been getting worse for the past 8 years.  

The Veteran was afforded a VA examination in March 2009.  The Veteran reported that since fracturing his right wrist he had experienced numbness in the hand and fingers, decreased range of motion, and snapping and popping sounds in the wrist.  The Veteran stated that x-rays showed degenerative arthritis.  Onset of right elbow problems was in 2007 that included numbness on and off throughout the day when raising his hand above his head.  The Veteran noted that he had been diagnosed with carpal tunnel syndrome.  There was daily pain in the right wrist.  March 2009 x-rays of the right elbow were negative.  Examination of the right wrist showed no objective evidence of pain, fatigue, weakness, lack of endurance, or incoordination.  Range of motion, strength, and functioning all were normal.  The examiner concluded that the right elbow problems were manifestations of right carpal tunnel syndrome, as the numbness and tingling radiated from the finger and hand up to the elbow while typing.  There was no evidence of a separate right elbow disability on examination and no diagnosis was made.

In May 2009, during another VA examination the Veteran stated that he was unsure of when his right hand and elbow symptoms started.  There was numbness originating in the right elbow and traveling down the arm affecting all 5 fingers.  Symptoms were aggravated by keyboarding, yard work, and chopping wood.  The right elbow pain started in the past 10 years, with gradual onset.  The Veteran indicated that he may have injured his right elbow at the time of the fractured right wrist in service, but could not really say definitively.  Following examination, the examiner concluded that there was a mild ulnar nerve injury at the right elbow that was a new finding and was less likely than not due to any event in service, to include when he fractured his right wrist.  The rationale was that at the time of the incident the Veteran reported only right wrist pain and did not report any right elbow pain or associated problems.  EMG testing in 2005 was normal for ulnar neuropathy, but positive for ulnar neuropathy in 2008.  The examiner also indicated that the right elbow ulnar neuropathy was clearly and unmistakably not due to the service-connected reflex sympathetic dystrophy or other activity during service.  The rationale discussed how if the right upper extremity problems were associated with the reflex sympathetic dystrophy that there would be bone demineralization and/or muscle atrophy, which was not present in the right upper extremity.  In addition, the right upper extremity problems were not aggravated or permanently worsened by the reflex sympathetic dystrophy.

In a June 2009 statement, the Veteran indicated that his hand and elbow problems started at the same time as his left-side reflex sympathetic dystrophy symptoms.  In another June 2009 statement, the Veteran raised a claim for entitlement to service connection for a right wrist disability.  He described symptoms of numbness and problems writing and working on the computer.

The Veteran underwent a VA examination in June 2009, at which time no abnormalities of the right hand or elbow were documented.  

The Veteran's original February 2009 claim for a right elbow disability was denied in May 2009 rating decision, as the evidence did not show that the condition was due to, caused by, or aggravated beyond the normal progression by the service-connected reflex sympathetic dystrophy.

The Veteran's original June 2009 claim for a right hand / wrist disability was denied in a July 2009 rating decision, as the competent medical evidence failed to link the diagnosed right carpal tunnel syndrome to either the reflex sympathetic dystrophy or an event / experience in service.

Thereafter, a July 2009 EMG study was most consistent with mild bilateral ulnar nerve injury at the elbows.

In August 2011, the Veteran submitted a claim to reopen his claim for right carpal tunnel syndrome; however, it was treated as a claim for increased rating for the Veteran's service-connected residuals of right wrist fracture.  

October 2011 EMG testing of the right upper extremity was normal, without evidence of neuropathy, plexopathy, or radiculopathy.  

An October 2012 VA right wrist examination noted a diagnosis of degenerative osteoarthritis of the right wrist without diagnostic or objective evidence of carpal tunnel syndrome.  The Veteran claimed entitlement to service connection for right carpal tunnel syndrome secondary to residuals of fracture, right wrist with degenerative changes.  He had trouble performing certain activities with the right wrist.  Following examination, the examiner concluded that there were not sufficient medical findings to clinically diagnose right carpal tunnel syndrome or other right upper extremity neurological disorder.  The Veteran had a normal EMG study of the right upper extremity in October 2011 despite his subjective complaints that were consistent with carpal tunnel syndrome.  There was objective evidence of degenerative osteoarthritis of the right wrist that would account for the pain at the extremes of the range of motion.

During a March 2013 VA examination of the right upper extremity, the Veteran reported decreased mobility and numbness in the right upper extremity from the shoulder to the elbow.  He also indicated that he had numbness from the elbow to the fingers due to carpal tunnel syndrome.  The examination, however, focused solely on the bilateral shoulders.

A March 2013 nerve conduction study showed mild right median nerve entrapment below the elbow affecting the motor component (i.e. right carpal tunnel syndrome); however, there was a poor correlation with the Veteran's symptoms of generalized numbness and pain and clinical correlation was required.

A February 2014 VA medical opinion is of record with respect to the right elbow and right wrist claims.  The reviewing medical professional concluded that there was insufficient evidence to diagnose a right ulnar nerve disability involving the right elbow, based on the prior EMG studies, including the most recent in March 2013.  Instead, the findings were consistent with right median nerve entrapment, which was a new finding and was not due to, caused by, or aggravated beyond the normal progression by any service-connected disability.  As to the right elbow, the rationale discussed how the ulnar nerve could be compressed at the elbow, but that the medical records over the previous year did not include mention of symptoms associated with ulnar nerve entrapment at the elbow.  There was no reported hyperesthesia, motor impairment, such as weakness, tremor, stiffness, or decreased range of motion of the fingers.  There also were no documented notes reporting edema or hyperhydrosis.  Thus, there was insufficient evidence on which to diagnose a right ulnar nerve disability.  As to the right carpal tunnel syndrome, the rationale noted that the median nerve could be compressed at many points along its course and, most commonly, at the wrist which was known as carpal tunnel syndrome.  The 2013 EMG study showed evidence of right carpal tunnel syndrome.  But the rationale did not specifically discuss why the right carpal tunnel syndrome was not caused or aggravated by the service-connected reflex sympathetic dystrophy or right wrist fracture.  

The Veteran was afforded a VA examination in October 2014 for his right wrist.  The Veteran denied having an outstanding claim for the right elbow.  Instead, he claimed only paresthesias of the right hand and occasional right wrist pain.  The examiner noted review of the claims file and diagnosed residuals of right wrist fracture with osteoarthritis without objective clinical evidence of a clinically associated right carpal tunnel syndrome with no objective clinical evidence of associated functional loss.  The Veteran was unsure of whether he had a diagnosis of right carpal tunnel syndrome and had not sought treatment for right wrist symptoms.  On examination, there was mild, incomplete paralysis of the right median nerve.  Range of motion of the right wrist was normal, as was muscle strength.  Following examination, the examiner indicated that a medical opinion as to the etiology of the problems was not necessary as to the right elbow or entire right arm, as the Veteran did not contend that he had problems affecting his entire right upper extremity.  As to the right carpal tunnel syndrome, the examiner noted the March 2013 EMG findings, but concluded that it was not likely due to service, as the carpal tunnel problems did not develop until approximately 20 years after separation from service.  As to any potential relationship to a service-connected disability, the examiner noted that the median nerve could be compressed at many points along its course, but concluded that it was less likely than not that the carpal tunnel syndrome was caused or aggravated by the service-connected residuals of right wrist fracture because the wrist fracture had fully healed without residuals and there was no evidence of osteoarthritis at the time of examination.  

The Veteran was afforded a VA examination for the entire right upper extremity in March 2015.  The examiner noted review of the claims file.  The examiner noted diagnoses of right wrist carpal tunnel syndrome, originally diagnosed in July 2007, as well as ulnar nerve lesion.  As to the right elbow problems, the Veteran denied a current diagnosis, but noted symptom onset in July 1995 - specifically complaints of pain.  He had intermittent right elbow pain 5 times per week and lasting 2 to 3 hours.  The Veteran also discussed problems involving the right shoulder, arm, hand, leg, and posterior neck.  He claimed to have been diagnosed with chronic pain syndrome in 2011.  In 1994 he began to experience numbness in the right shoulder and tingling and numbness in the right hand.  Right leg symptoms also began at that time, including numbness radiating from the mid-back to the toes.  From 1989, there had been pain and stiffness in the neck.  On examination of the right elbow, there was full range of motion, normal strength, and functioning without evidence of pain; however, there was a positive Tinel's sign in the ulnar groove of the right elbow and there was decreased sensation.  As to the right hand and wrist, there was objective evidence of decreased grip strength in the right hand and carpal tunnel syndrome in the right wrist.  The examiner concluded that the right elbow ulnar nerve disability was less likely as not related to the left reflex sympathetic dystrophy.  The rationale noted that a November 2005 EMG study found that the most likely cause of the right upper extremity neurological problems were due to mild acute and chronic C8 radiculopathy.  2009 EMG findings, by contrast, found a mild ulnar nerve injury of bilateral elbows.  A 2011 EMG was negative for neuropathy, plexopathy, or radiculopathy.  Thus, the 2009 symptoms likely resolved, which was confirmed by a 2013 EMG that showed no right ulnar neuropathy.  The examiner, therefore, concluded that the Veteran did not have a current right ulnar nerve disability.  As to the Veteran's general problems in the right upper extremity, the examiner indicated that some problems could be attributed to the Veteran's 2001 motor vehicle accident with spinal injury.  As to any other problems, "the medical literature indicates strongly that chronic regional pain syndrome in one limb does not specifically predispose a particular other limb to chronic regional pain syndrome indicating that patients likely have multiple chronic regional pain syndromes rather than a syndrome that spreads from one original limb to multiple limbs."  As such, the examiner opined that the Veteran's right-sided nerve damage including the arm, neck, right side of the back, hand, and right lower leg less likely than not are due to, caused by, a sequela of, or have been aggravated beyond normal progression by his service-connected left sided chronic regional pain syndrome also known as reflex sympathetic dystrophy.  As to the right wrist problems, the examiner concluded that the carpal tunnel syndrome was due to overuse of the wrist, as the Veteran had reported improved symptoms using a splint.  In addition, degenerative joint disease of the wrist was not a known risk factor neuropathy in the hand.  As such, it was less likely than not that the Veteran's right carpal tunnel syndrome was caused or permanently worsened by the Veteran's right wrist fracture with arthritis.  

A June 2015 VA examination report addendum confirmed the diagnoses of the right wrist and the rest of the right upper extremity, neck, and back.  

During his July 2016 Board hearing, the Veteran indicated that his right upper extremity problems included numbness, swelling of the hand, and severe pain and swelling in the shoulder.  He controlled the pain with a TENS unit.  He believed that the problems with the right upper extremity were the same as those with his left upper extremity and that they were due to service.

In May 2013, the Veteran petitioned to reopen right wrist / carpal tunnel syndrome and right elbow claims.  Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above evidence is not new and material; rather the evidence is cumulative as to both claims.  There is no new evidence suggesting in-service onset of the Veteran's right wrist / hand and right elbow symptoms that ultimately were diagnosed as either of the foregoing.  As to whether the problems were caused or aggravated by the service-connected right wrist fracture residuals and left reflex sympathetic dystrophy, the evidence is entirely cumulative.  At the time of the prior Board decision there was the Veteran's lay contentions of such a relationship and there was extensive medical evidence against such a relationship.  Since that time, the lay contentions are cumulative and the medical evidence is entirely negative in nature.  The new evidence is simply a reassertion of that evidence and/or medical reassertions of the lack of a relationship between the service-connected disabilities and the right carpal tunnel syndrome and right elbow problems.      

The Court, in Shade, has established that there is a low bar to reopening a claim.  However, that low bar is not met in this case as to either of the right upper extremity issues on appeal.  We again note that a potential evidentiary defect was noted during the hearing and the Veteran was provided an opportunity to submit additional evidence.  In the absence of new and material evidence, the application to reopen the right hand / wrist and right elbow claims is denied.

Service Connection

Having determined that the tinnitus claim is reopened, the Board must next determine whether it will be prejudicial to the appellant for the Board to address the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Here, the Board may proceed to adjudicate the merits of the claim of entitlement to service connection for tinnitus without prejudicing the Veteran, because the RO reopened and adjudicated the merits of the claim in multiple prior adjudications.  Cf. Bernard, 4 Vet. App. at 394 (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747  (1992).  Thus, the Board is addressing a question already considered by the RO.  Therefore, there is no risk of prejudice to the Veteran.  Bernard, 4 Vet. App. at 394.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his current bilateral hearing loss and tinnitus disabilities are the result of in-service noise exposure, including aircraft noise and weapons firing.  His rationale for such a belief includes his assertion that he had no post-service noise exposure that could account for the problems.

In addition to the facts discussed in the new and material evidence section for the tinnitus claim, as outlined above, the Veteran's service treatment records include a July 1985 Report of Medical Examination prior to enlistment that showed hearing acuity within normal limits.  That said, hearing acuity in the left ear at 4000 Hertz was 30 decibels, indicating some level of hearing loss but not a hearing loss disability for VA purposes.  In a contemporaneous Report of Medical History, the Veteran denied a history of ear trouble or hearing loss.  In April 1988, the Veteran was treated for a 2 day history of sinus pain and a 1 day history of left ear pain.  In May 1988, the Veteran reported pain in the left ear for the previous 2 days.  He had been trying to clear out the ear, as he had been in the water recently.  In May 1989 and September 1989, audiogram testing showed hearing acuity within normal limits, although hearing acuity in the left ear at 4000 Hertz was 25 decibels, indicating some level of hearing loss but not a hearing loss disability for VA purposes.  A November 1992 audiogram included findings that were within normal limits at all relevant decibel levels bilaterally.  

After service, during an October 1993 VA general medical examination the Veteran denied any ear problems.  

During a June 2000 VA treatment visit the Veteran denied hearing impairment, tinnitus, or other condition of the ears.  

The Veteran was afforded a VA audiological examination in September 2011.  The examiner noted review of the claims file.  The Veteran reported worsening hearing over the course of the years.  Currently, he had trouble hearing his wife and children, as well as the telephone and television.  He also reported difficulty  comprehending speech in crowded areas.  Following examination, the examiner diagnosed bilateral sensorineural hearing loss and test results showed a hearing loss disability for VA purposes with respect to each ear.  The examiner indicated that she could not provide an opinion as to the etiology of the hearing loss disability without resort to speculation.  The rationale noted that hearing acuity in service did not show a hearing loss disability for VA purposes, but that the Veteran stated that he had not been exposed to excessive noise since service and he currently had decreased hearing thresholds.  

In his January 2012 notice of disagreement, the Veteran expressed his belief that his current hearing loss disability was due to being exposed to loud noise from aircraft on a daily basis without hearing protection.  He also was "around guns and rifles on a daily basis which we all know can cause hearing loss even when wearing hearing protection due to the loud noise."

During his July 2016 Board hearing, the Veteran contended that he had in-service noise exposure from weapons firing, as well as working on a flight line without hearing protection.  He also claimed that he did not receive a hearing test at or near the time of his separation from service.  He asserted that he sought treatment on one occasion during service for decreased hearing acuity.  The Veteran stated that a private treatment provider indicated that there was no doubt that his hearing loss was caused by his active service because he had no significant post-service noise exposure.  The Veteran testified that his only post-service noise exposure came from annual recertification on weapons, during which time he wore appropriate hearing protection.  

Thus, the Veteran has current bilateral sensorineural hearing loss and tinnitus disabilities. The pertinent inquiry, then, is whether the bilateral hearing loss and tinnitus disabilities were caused by or are otherwise related to any incident of service, to include noise exposure from weapons fire and aircraft noise.

As to the tinnitus claim, the Board has considered the Veteran's current statements regarding the onset of his tinnitus during service with continuing symptoms from that time.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements as to the onset of his tinnitus are inconsistent with the objective medical record.  Specifically, the Veteran specifically denied ongoing tinnitus or other conditions of the ears during a June 2000 VA treatment visit.  He also denied any ear problems during an October 1993 general VA examination.  The Board finds that had the Veteran been experiencing ongoing tinnitus from service that he would have reported such problems when specifically asked about those symptoms.  Instead, the Veteran denied such problems.  In addition, during his initial claim for tinnitus the Veteran indicated that he was unaware of specifically when his tinnitus started, which contradicts his current more definitive assertions regarding onset during service.  

The Board has also considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Thus, the Board acknowledges that the Veteran's reports of tinnitus in service and immediately after service cannot be considered not credible simply because there is no supporting medical evidence.  In this case, however, it is not simply a matter of the absence of evidence as to in-service ear problems.  As noted, the Veteran denied tinnitus in June 2000, which speaks against his current contentions of ongoing tinnitus from service.  In light of these circumstances, the Board concludes there is no credible evidence of record of continuity of bilateral tinnitus from the Veteran's period of active duty service.

As noted above, the Veteran's tinnitus has been medically attributed to his bilateral hearing loss disability.  As will be discussed in greater detail below, the Board concludes that the hearing loss disability had its onset multiple years after service and is not otherwise related to service.

In reaching that opinion as to the bilateral hearing loss disability, the Board has considered the findings and conclusions from the September 2011 VA examination report.  The examiner concluded that an opinion as to the etiology of the Veteran's current bilateral hearing loss disability could not be made without resort to speculation.  The Board finds this opinion to be adequate because the examiner provided a rationale for the inability to reach a conclusion, namely that there was no evidence of in-service hearing loss or deterioration of hearing acuity in service, but that there was a current hearing loss disability and the Veteran had denied post-service noise exposure.  In light of the foregoing findings, the Board finds that the September 2011 VA examination report weighs neither for nor against the Veteran's hearing loss claim.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  However, neither hearing loss nor an organic disease of the nervous system was noted during service.  As noted above, the medical evidence does not show hearing loss until multiple decades after the Veteran's separation from service.  Moreover, in June 2000 the Veteran denied any problems with his hearing or other problems with his ears and in October 1993 he denied any ear problems.  In addition, he has reported gradually decreasing hearing acuity from service.  As such, the Board finds that there is no contention of a continuity of decreased hearing acuity or hearing loss from service.  As such, the provisions of 38 C.F.R. § 3.303(b) are not for application.  

As to the Veteran's general contentions that his hearing loss disability was incurred in or is otherwise related to his service, the Board finds his opinions to be of no probative weight.  Although the Veteran may be competent to report decreased hearing acuity, the Veteran has not contended that he has been experiencing decreased hearing acuity from service and, to the extent that he is making such a claim, the Board finds such contentions not credible in light of his October 1993 denial of ear problems and his June 2000 denial of hearing loss or other hearing problems.  Given the absence of a continuity of symptomatology from service and the Veteran's lack of education, training, and experience in regards to diagnosing a hearing loss disability and relating such disability to noise exposure years prior to the diagnosis and onset of symptoms, the Board affords his representations as to a relationship between his current bilateral hearing loss disability and in-service noise exposure no probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board also is cognizant of the arguments advanced that the Veteran's post-service occupations did not involve significant noise exposure and that the in-service noise exposure was significantly greater.  Even presuming the accuracy of those contentions there is not competent evidence linking the Veteran's hearing loss disability, diagnosed multiple decades after service, to his in-service noise exposure - particularly in light of the Veteran's reports of gradual onset and worsening of hearing problems over time.

In summary, no medical professional has linked the Veteran's bilateral hearing loss disability or his tinnitus to service.  The Veteran does not contend that he experienced ongoing hearing problems from service (other than tinnitus) and, to the extent that his contentions can be read as implicitly or explicitly raising such a claims, they are deemed not credible in light of his denial of such problems in October 1993 and June 2000.  In light of the evidence, the Board concludes that the preponderance of the credible evidence is against the bilateral hearing loss and tinnitus claims, and that service connection for a bilateral hearing loss disability and tinnitus is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's left reflex sympathetic dystrophy is rated as 30 percent disabling under DC 8513 for moderate, incomplete paralysis of all radicular groups of the minor, left upper extremity.  The Veteran claims that the current rating does not accurately reflect the true nature and degree of his disability.

DC 8513 provides ratings for paralysis of all radicular groups of nerves.  DC 8513 provides that mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 70 percent disabling on the major side and 60 percent on the minor side.  Complete paralysis of all radicular groups is rated 90 percent disabling on the major side and 80 percent on the minor side.  

DC 8613 provides a rating for neuritis of all radicular groups of nerves.  DC 8713 provides a rating for neuralgia of all radicular groups of nerves.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

A September 2013 private treatment record documented symptoms of left trapezius pain radiating throughout the entire left arm to the tips of the fingers, which felt like a hot burning sensation.  The pain was worse with extended activities, such as yard work.  There was mild atrophy throughout the left arm compared to the right arm, but the Veteran had normal muscle tone.  There was give way weakness in the left shoulder girdle, but otherwise strength was 5 out of 5 in all muscle groups.  There was an 80 percent loss of sensation to pain, temperature, and light touch in the left arm.  Reflexes were decreased, but coordination was normal.  Following ongoing treatment without improvement of symptoms, the Veteran was started on a spinal cord stimulator trial.  

In October 2014, the Veteran was afforded a VA examination for scars associated with the reflex sympathetic dystrophy.  The scars were not painful, unstable, due to burns, or of a size sufficient to warrant a compensable rating.  The problems did not affect the Veteran's ability to function or work.  

The Veteran also was afforded a VA examination for the left reflex sympathetic dystrophy in October 2014.  The Veteran reported that since the last VA examination he had a spinal stimulator placed for treatment of his pain.  The stimulator had been successful in reducing pain and had decreased the use of pain medication.  The Veteran had returned to work full time without restrictions, other than to engage in self-paced activities.  The Veteran was right-hand dominant.  The Veteran reported mild intermittent pain and paresthesias of the left upper extremity.  Muscle strength of the left upper extremity was normal in each muscle group and there was no evidence of atrophy.  Reflexes were normal.  Sensation was decreased in the left shoulder, inner / outer forearm, hand, and fingers.  There was no finding of abnormal nerves in the left upper extremity, chest, or back.  Functional impairment was not such that the Veteran would have been better served by amputation of the left upper extremity and use of a prosthetic device.  The examiner anticipated continued improvement of the Veteran's symptoms following the placement of the spinal stimulator.  

The Veteran was afforded another VA examination in March 2015.  The Veteran had daily pain that was aggravated by lifting more than 5 pounds or reaching out to grasp objects.  The Veteran remained able to perform all activities of daily living.  His job normally required him to repetitively lift 50 pounds, but his doctor had limited his lifting to no more than 10 pounds.  The Veteran denied limitations on recreational activities.  He continued to drive.  The Veteran was right-hand dominant.  He had mild constant pain and paresthesias in the left upper extremity, but he denied numbness.  Muscle strength was 5 out of 5 in all muscle groups and there was no muscle atrophy.  Reflexes were normal.  Sensation was normal in the left shoulder and inner / outer forearm, but decreased in the left long finger and palmar surface of the left hand.  There were no trophic changes.  Phalen's sign was positive on the left, but Tinel's sign was negative.  The radial, median, ulnar, musculocutaneous, circumflex, long thoracic, upper radicular group, middle radicular group, and lower radicular group nerves all were found to be normal on the left.  The Veteran wore a left elbow brace at work.  Remaining function in the left upper extremity would not have been better served by amputation and a prosthesis.  

A March 2015 VA treatment record included findings of decreased reflexes in the left upper extremity, but normal grip strength.  There was noted decreased range of motion of and strength in the right shoulder, but no notation as to the left upper extremity.  

A July 2015 VA examination report addendum noted evidence of mild active and chronic denervation changes bilaterally, but more widespread on the left.

In his August 2015 notice of disagreement, the Veteran contended that a 50 percent disability rating was warranted for his service-connected left upper extremity disability.  

In his January 2016 substantive appeal, the Veteran argued that an increased rating was warranted because the rating failed to consider the outside medical treatment that the Veteran had required for his disability, including the placement of a spinal cord stimulator.  

An April 2016 private treatment record noted decreased range of rotation and extension in the back to 60 percent of normal.

During his July 2016 Board hearing, the Veteran testified about problems with his grip, an inability to pick up his grandchildren, loss of sensation (which had resulted in inadvertent cuts and burns), picking up objects like coins that required a pinching movement, and an inability to move the arm about the head or at shoulder level.  The problems prevented activities like climbing a ladder, mowing the lawn, or changing the oil in his car.  The only household activity he was able to do was use a self-propelled vacuum cleaner.  The Veteran had difficulty twisting his thoracic spine and generally had limited range of motion of the entire spine.  

After a careful review of the evidence above, the Board finds the Veteran's reflex sympathetic dystrophy to warrant no greater than a 30 percent disability rating.  The current 30 percent rating contemplates moderate incomplete paralysis (e.g. neuropathy) of all radicular group peripheral nerves of a minor extremity.  38 C.F.R. § 4.124a, DC 8513.  In order to warrant a higher rating, there must be severe incomplete paralysis for a 60 percent evaluation, or complete paralysis for an 80 percent rating.  In this case, the evidence indicates that the Veteran's symptoms are primarily sensory in nature, with mild pain and sensation deficits.  The Board recognizes that the Veteran's symptoms have not been entirely sensory in nature for the entire appellate time period.  The Veteran has argued that the current rating fails to take into account his outside treatment, to include the placement of a spinal stimulator.  The Board acknowledges that prior to the placement of the spinal stimulator, treatment records document mild weakness and atrophy of the left upper extremity, which indicates that the symptoms were not entirely sensory and, as such, that a rating higher than 30 percent for moderate, incomplete paralysis could be contemplated.  That said, the evidence consistently shows no more than mild to moderate symptomatology in all aspects of the left upper extremity (including sensation, range of motion, and muscle strength) and, as such, the Board concludes that a rating for severe or complete paralysis is not warranted under DC 8513.

A higher or separate rating also is unavailable through any other DC.  DCs 8510, 8511, 8512, 8514, 8515, 8516, 8517, and 8518 involve paralysis of various nerves and radicular groups.  38 C.F.R. § 4.124a.  However, the most advantageous and analogous DC for the Veteran's disability and symptoms is DC 8513, as it contemplates all radicular groups of the left upper extremity.  In addition, the Board acknowledges the Veteran's problems with sweating in the lower extremity and that the symptoms also affect the chest, neck, and back.  To the extent that these symptoms are not specifically contemplated in the 30 percent rating assigned under DC 9513, as will be discussed in greater detail below, the Board does not find that additional compensation is warranted.  The Board recognizes that the symptoms in these areas would be unpleasant, but do not rise to the level that separate or higher ratings are warranted, as they do not impact the Veteran's occupational functioning to any greater or different degree than the associated problems with the left upper extremity.  The Board recognizes that the Veteran is service-connected for scars associated with the left side reflex sympathetic dystrophy; however, the assigned rating was adjudicated most recently in a June 2015 rating decision and the Veteran has not submitted a notice of disagreement or otherwise expressed dissatisfaction with the assigned rating.  As such, the Board concludes that further discussion of the Veteran's scars associated with the left side reflex sympathetic dystrophy is not warranted.

Thus, a rating greater than 30 percent under DC 8513 is not warranted.  The Board has considered whether staged ratings are warranted, but concludes that the Veteran's symptomatology has not warranted a rating greater than 30 percent under DC 8513 or other DC at any time on appeal.  As such, staged ratings are not warranted. 

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left upper extremity reflex sympathetic dystrophy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left upper extremity reflex sympathetic dystrophy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports decreased sensation in the left hand and fingers, intermittent pain and paresthesias, and some evidence of weakness, atrophy, and limited motion of the arm.  In addition, there are similar problems affecting the anterior chest, as well as the neck and back.  He also has problems with an inability to sweat in the left lower extremity.  To the extent that the foregoing are not explicitly contemplated in the rating criteria, the evidence does not indicate that it has an additional effect on the Veteran's occupational functioning such that referral for extraschedular consideration would be necessary.  As such, the Veteran's current schedular rating under DC 8513 is adequate to fully compensate him for his disability on appeal.  

The Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board also has considered the applicability of 38 U.S.C.A. § 1114(k) (special monthly compensation for the loss of use of one hand) and the other special monthly compensation provisions, based on the Veteran's reports of an inability to perform certain activities involving his left upper extremity; however, the objective evidence of record reflects that he retains the ability to use his left upper extremity and currently has normal or nearly normal muscle strength and no muscle atrophy.  Clearly the Veteran retains the ability to use his left upper extremity in most situations and the Board finds that his limitations do not approximate the loss of use of that extremity as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.

Finally, the Board notes that in multiple statements the Veteran has asserted that his service-connected disabilities have rendered him unable to work, raising the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  However, that issue was denied in a February 2014 rating decision and since that time the Veteran has not submitted a notice of disagreement or otherwise reasserted his entitlement to TDIU.  As such, the Board finds that the issue is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased ratings and TDIU claims may be separately adjudicated).


ORDER

Entitlement to a dependency allowance for the Veteran's dependent spouse, K.M.V., is granted. 

The application to reopen a claim for sleep apnea is denied.

The application to reopen a claim for hiatal hernia and GERD is denied.

The application to reopen a claim for right carpal tunnel syndrome (claimed as right hand condition) is denied.

The application to reopen a claim for a right ulnar nerve injury (claimed as right elbow condition) is denied.

The application to reopen a claim for tinnitus is granted.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to an increased rating greater than 30 percent for reflex sympathetic dystrophy, left upper extremity, left upper back, left anterior chest, status post left dorsal sympathectomy and stellate ganglion ablation, with reduced sweating ability and left ulnar nerve lesion, is denied.


REMAND

Depression

During his Board hearing, the Veteran testified that his depression had increased in severity since the time of his last VA examination.  The Veteran specifically mentioned that his medication had been increased, as well as symptoms that included difficulty getting out of bed and with motivation due to his service-connected disabilities.  He also had problems with self-esteem, socializing, and anger.  Based on the foregoing, the Board concludes that a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected depressive disorder.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  To the extent that symptoms associated with service-connected and nonservice-connected psychiatric disorders can be attributed to one disability or another, it should be noted in the report.

2.  Thereafter, readjudicate the Veteran's claim.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


